Citation Nr: 1751557	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  12-27 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include obsessive compulsive disorder, anxiety, disorder and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans Of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel
INTRODUCTION

The Veteran had a period of active duty service from February 1966 to November 1966. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In January 2015 the Board remanded the appeal for further development.  This issue was denied by the Board in August 2015.  That decision was vacated by a Joint Motion to the U.S. Court of Appeals for Veterans Claims (Court).  The Board remanded the issue in August 2016 and March 2017.  The case has been returned to the Board.

This appeal was processed using the Legacy Content Manager Documents and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim was previously remanded on several occasions with instructions for all of the Veteran's VA and private treatment records to be obtained and any additional necessary medical documents pertaining to the Veteran's Post traumatic stress disorder (PTSD).  Examinations and addendums were also requested.  The Veteran's most recent VA psychological examination was conducted in September 2016 and solely focused on the Veteran's gambling as the etiology of the Veteran's depression.  The Veteran in a September 2013 hearing testified that his PTSD was primarily brought on by the in-service deaths of two soldiers he befriended during his active duty service in Vietnam and a race riot.  The Veteran also testified to having frequent nightmares.  The September 2016 VA psychological exam failed to address in detail the Veteran's psychiatric disorder as it relates to said events and their impact on the Veteran's present mental state.  Moreover, the examiner has emphasized the Veteran's gambling, which the Veteran claims started in service.  In the last remand, the examiner was to discuss whether any obsessive gambling disorder was found that would be related to service. Therefore, a new VA psychological examination must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new psychiatric examination, by an examiner who has not previously examined the Veteran, in connection with his claim for service connection.  A complete copy of the record should be made available to the examiner selected to conduct the examination.

The examiner must address the Veteran's psychiatric symptomatology, and should include a description of how his disability is related to, or not to the in-service deaths of two service men he befriended during his active duty service in Vietnam, race riots, and frequent nightmares, affects his ability to obtain and maintain employment. 

If the examiner concludes that the psychiatric disorder is related to gambling, discussion should include whether any obsessive gambling disorder is found related to service, and if so, whether it is indicative of a personality disorder or an acquired psychiatric disorder.

2. The AOJ should review the record carefully to assure that the requested development has been conducted and to assure that the complex medical questions have been addressed and that the questions answered are appropriate to the Veteran's duty status at each relevant time period.

3. Then, readjudicate the instant issue. If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last supplemental statement of the case.  The appellant and his representative should be afforded the applicable time period in which to respond to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




